DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meek (US 6,086,016).
In re. claim 1, Meek teaches an aircraft system, comprising: a first rotating wheel (3,4) (figs. 1-2) that includes a first outer body (4) which rotates about a central axis (figs. 1-2); a second rotating wheel (3’,5) that includes a second outer body (5) which rotates about the central axis (figs. 1-2); at least one rotator (shaft of rotating drive (14)); at least one rotor blade (3) extending from the at least one rotator to the first outer body (figs. 1-2); at least one rotor blade (3’) extending from the at least one rotator to the second outer body (fig. 2); wherein the at least one rotator  rotates the  first rotating wheel and the second rotating wheel about the central axis thereby providing lift to the aircraft system (col. 4, ln. 53-57); and wherein the aircraft system includes a visual or an audio effect (rotating blades create both a visual and audio effect).  
In re. claim 2, Meek teaches the aircraft system of claim 1 further comprising: at least one compartment configured with the first rotating wheel and/or second rotating wheel (for supporting pivot point (16)) (fig. 4).  
In re. claim 5, Meek teaches the aircraft system of claim 1, wherein the first outer body and/or the second outer body includes the visual or audio effect (rotating airfoils (4, 5) create both a visual and audio effect).
In re. claim 6, Meek teaches the aircraft system of claim 1, wherein the visual effect is water emitted from a water delivery device (as the limitation further defining the visual effect fails to further define the optional audio effect of the independent claim).  
In re. claim 8, Meek teaches the aircraft system of claim 1, further comprising a body (20) that supports the at least one rotator (fig. 1).  
In re. claim 9, Meek teaches the aircraft system of claim 8, wherein the body includes a payload (e.g. pilot/passenger) (col. 7, ln. 14-15) that includes the visual and audio effect (pilot/passengers create both visual and audio effects).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meek as applied to claim 1 above, and further in view of Walmsley (US 2003/0098388).
In re. claims 3-4, Meek fails to disclose the at least one compartment includes lighter-than-air gasses within the first outer body and/or the second outer body.  
Walmsley teaches at least one compartment (28) includes lighter-than-air gasses within the outer body (8) (para [0034]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meek to incorporate the teachings of Walmsley to have the recited lighter than air compartment, so that minimal thrust is required from the contra-rotating propellers to achieve vertical take-off.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meek as applied to claim 1 above, and further in view of Skahan (US 2017/0341725).

In re. claim 7, Meek fails to disclose lights are mounted to the first outer body and the second outer body thereby providing the visual effect of a flying Ferris wheel.
Skahan teaches disclose lights are mounted to the first outer body and the second outer body (light bracelet assembly (1010) mounted to motor wings [0204] in figs 3 and 42-43) (para [0309]) thereby providing the visual effect of a flying Ferris wheel (combined structure provides the equivalent effect).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meek to incorporate the teachings of Skahan to have the recited light configuration, for the predictable result of signaling the direction in which the aircraft is heading.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meek as applied to claim 1 above, and further in view of Castro (US 3,002,381).

In re. claim 10, Meek the body includes an internal gyroscope.  
Castro teaches a body (interior of helicopter depicted in figure 1) includes an internal gyroscope (a climb and bank unit (17) containing a conventional electrically driven gyroscope) (col. 2, ln. 66-72).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meek to incorporate the teachings of Castro to have an internal gyroscope, for the predictable result of enabling instrument flight of the helicopter by indicating the attitude of the swash plate of the helicopter relative to the horizon as well as the attitude of the helicopter fuselage relative to the horizon.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2017/0240296) in view of Meek.

In re. claim 11, Molnar teaches a water display that includes one or more ground-based water streams (500) and a flying craft (10), the flying craft comprising: a rotator (shaft of propeller (16)); a first set of rotor blades (16) extending radially outward from the rotator (fig. 1); wherein the first set of rotor blades are rotated by the rotator about an axis thereby providing lift to the flying craft (para [0044]); a second set of rotor blades (16) extending radially outward from a rotator (of other propellers) (fig. 1); wherein the second set of rotor blades are rotated by the rotator about the central axis thereby providing lift to the flying craft (para [0056]); and a water delivery device (nozzle (96) and/or bucket (94)) that emits water (514) (figs. 11-12C) (para [0087]); wherein the flying craft communicates with a control system that controls a flight pattern of the flying craft (controls listed in para [0055]) and the emission of water from the water delivery device to be choreographed with the one or more ground-based water streams (for upside-down fountain effect) (para [0089]).
  Molnar fails to disclose a first wheel that is attached to the first set of rotor blades; and a second wheel rotated by the rotator about a central axis, and that is attached to the second set of rotor blades.
Meek teaches a first rotating wheel (3,4) (figs. 1-2) that includes a first outer body (4) which rotates about a central axis (figs. 1-2); a second rotating wheel (3’,5) that includes a second outer body (5) which rotates about the central axis (figs. 1-2); at least one rotator (shaft of rotating drive (14)); at least one rotor blade (3) extending from the at least one rotator to the first outer body (figs. 1-2); at least one rotor blade (3’) extending from the at least one rotator to the second outer body (fig. 2); wherein the at least one rotator  rotates the  first rotating wheel and the second rotating wheel about the central axis thereby providing lift to the aircraft system (col. 4, ln. 53-57).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Molnar to incorporate the teachings of Meek to have the recites aircraft configuration, for the purpose of utilizing known aircraft rotor arrangements for the UAS utilized.
In re. claim 12, Molnar as modified by Meek (see Molnar) teach the display  of claim 11, wherein the flying craft communicates with the control system wirelessly (via transmitters in the UAS) (para [0055]).  
In re. claim 13, Molnar as modified by Meek (see Molnar) teach the display  of claim 11, wherein the flying craft includes a tether that is connected to the control system (tether (99) provides power and control signals to UAS) (para [0083]).  
In re. claim 14, Molnar as modified by Meek (see Molnar) teach the display  of claim 13, wherein the tether provides power to the flying craft (tether (99) provides power and control signals to UAS) (para [0083]).   
In re. claim 15, Molnar as modified by Meek (see Molnar) teach the display of claim 13, wherein the tether provides water to the water delivery device (via water line (98)) (fig. 11) (para [0087]).  
In re. claim 16, Molnar as modified by Meek (see Molnar) teach the display  of claim 11, further comprising a light (lighting assemblies (110)) that is controlled by the control system (to illuminate water streams) (para [0029]).  
Allowable Subject Matter
Claims 17-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647